Citation Nr: 1116586	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for an acquired psychiatric disorder.  In August 2006, the Veteran testified before the Board at a hearing that was held at the RO.  In April 2007 the Board remanded the claim for additional development.  

Additional evidence was associated with the claims file following the most recent supplemental statement of the case in March 2011.  The Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

The Veteran's PTSD is at least as likely as not the result of his period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, to be entitled to service connection for PTSD, the record must include medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125, that is, pursuant to DSM-IV; credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second element, evidence that an in-service stressor actually occurred, the necessary evidence varies depending on whether it can be determined that the Veteran engaged in combat with the enemy.  If it is established through military citation or other evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to such combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone is sufficient evidence as to the reported stressor's actual occurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2010).

Prior to July 13, 2010, VA regulations generally provided that, if it was determined that the claimed stressor was not related to combat (and there was no in-service diagnosis of PTSD), then the Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  Daye v. Nicholson, 20 Vet. App. 512 (2006).  In such cases, service records or other credible statements were required to corroborate the occurrence of the claimed stressor.  The Veteran's actual presence during the stressor event did not have to be corroborated.  Rather, evidence that the Veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggested actual exposure to the stressor event.  Cohen v. Brown, 10 Vet. App. 128 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-39852 (July 13, 2010).  The above cited regulation provides:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843-39852 (July 13, 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, as a result of incidents which occurred while stationed in North Korea during the Vietnam War.  Specifically, he reported that during the summer of 1967 the North Koreans blew up one of the buildings used to house American troops at the camp, killing two men.  He also reported an incident of exposure to friendly fire while on patrol missions along the Imjin River and coming under enemy fire at Camp Casey near the DMZ in the spring of 1967.

The Veteran's service records reflect that he was part of the Company B, 1st Battalion, 9th Infantry, and he served as a Mortarman with stationing in USARPAC for a period of a year and two months.  In January 2010, the United States Army and Joint Service Records Research Center (JSRRC) verified that in May 1967, two United States soldiers were killed and 19 were injured when four bombs planted by North Koreans exploded in their barracks near the DMZ.  Accordingly, his reported stressor has been confirmed.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The service medical records contain no finding, history, or diagnosis of a psychiatric disorder.  After service, the Veteran was treated for an acquired psychiatric disorder in 1987.  Subsequent treatment records show continued treatment for a psychiatric disorder.  Diagnoses included major depression disorder, adjustment disorder with anxious mood, and scihzo-affective disorder.

The Veteran underwent a VA psychological examination in June 2009.  The Veteran described coming under enemy fire while stationed in Korea.  He also reported that North Koreans attacked a building and his job was to look for suspects in a rice patty.  The examiner diagnosed depressive disorder not otherwise specified.  The examiner concluded that the Veteran did not suffer from PTSD based on the fact that the Veteran did not report re-experiencing of traumas, there was no significant avoidance of trauma materials, and no hypervigilant symptoms.  The examiner did not provide an opinion as to whether the Veteran's depressive disorder was causally related to service.  In a March 2011 addendum report, the examiner reiterated that the Veteran did not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV.  The examiner restated the symptoms the Veteran lacked, which would otherwise be indicative of a diagnosis of PTSD.  The examiner further noted that during the examination in June 2009, the Veteran's reported stressor incidents, other than his report of coming under enemy fire while stationed in Korea, did not amount to PTSD trauma stressors.  

VA treatment records in May and June 2010, show a diagnosis of PTSD.  The Veteran reported being stationed in the DMZ, from North Korea to South Korea, for 15 to 16 months.  He reported seeing combat on four occasions and related feeling fearful while stationed in Korea.  The VA psychiatrist who examined the Veteran found that he exhibited hypervigilant behavior, exaggerated startle response, and avoidance of stimuli, such as conversations about his time in the military.  He also complained of weekly nightmares about the war since service, intrusive thoughts, and social isolation.  The examiner diagnosed PTSD.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board recognizes that a VA examiner in June 2009 diagnosed depressive disorder not otherwise specified, and determined that the Veteran did not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV.  The examiner explained that the Veteran did not exhibit certain symptoms required for a diagnosis of PTSD.  Specifically, the examiner found that that the Veteran did not report re-experiencing of traumas, avoidance of stimuli, or hypervigilant symptoms.  The examiner also added that the Veteran did not describe a significant traumatic experience in service that would warrant a diagnosis of PTSD.  However, it is not clear from the VA examination and addendum report, whether the examiner considered the Veteran's verified in-service stressor.  

The Board finds that the medical opinion of the VA psychiatrist in June 2011, that diagnosed PTSD based on the Veteran's in-service trauma, outweighs the prior findings of the VA examiner.  In placing greater weight on the VA psychiatrist's opinion, the Board considers it significant that the opinion was rendered by the Veteran's treating psychiatrist, and was supported by a detailed rationale that was based on a thorough examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  More importantly, the VA psychiatrist in June 2011, following an interview and an examination of the Veteran, to include the Veteran's report of coming under enemy fire in service, diagnosed PTSD.  That psychiatrist had access to the June 2009 VA examination report, and specifically found that the Veteran exhibited re-experiencing of traumas in the form of recurring nightmares and intrusive memories of the war; avoidance of stimuli, such as conversations regarding the Veteran's military service experiences; and hypervigilence, social isolation, and exaggerated startle response.  Those symptoms were the one that the June 2009 VA examiner found were not present in finding that a diagnosis of PTSD was not appropriate.  Therefore, the Board finds that the June 2011 VA medical report supersedes the June 2009 VA examination and supports a diagnosis of PTSD.  The Board finds that it is at least as likely as not that a diagnosis of PTSD is warranted, based on the Veteran's fear of hostile military action, and that diagnosis was rendered by a VA psychologist or psychiatrist.

Furthermore, under the currently applicable regulations, the Veteran has a current diagnosis of PTSD that has been linked to the reported verified stressor as summarized above, as determined by a VA psychiatrist.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record shows a current PTSD diagnosis that has been linked to his reported in-service stressor by a VA psychiatrist.  The Board finds that the Veteran's reported PTSD referenced in the May and June 2011 VA treatment notes, are consistent with the circumstances of the Veteran's service and his reported stressor.  Therefore, the Board finds that service connection is warranted for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


